UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-6559


JAMES ANDREW METCALF,

                   Plaintiff - Appellant,

             v.

GEO GROUP, INCORPORATED, Contractor for Virginia Department of
Corrections; MICHAEL BRECKON, Facility Administrator, LVCC - individually
and in their official capacities; STEPHEN HERRICK, Director of Health Services -
individually and in their official capacities; COURTNEY HARRIS, Health Services
Administrator (HSA), LVCC - individually and in their official capacities;
ANNETTE SCHWENDINGER, Facility Nurse Practitioner (FNP), LVCC -
individually and in their official capacities; N. H. SCOTT, Deputy Director for
Administration - individually and in their official capacities,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00842-HEH-EWH)


Submitted: June 29, 2021                                        Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Andrew Metcalf, Appellant Pro Se. John P. O’Herron, THOMPSON MCMULLAN
PC, Richmond, Virginia; Grace Morse-McNelis, SANDS ANDERSON, PC, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       James Andrew Metcalf seeks to appeal the district court’s order dismissing without

prejudice for failure to effect service of process his claims against one of the defendants in

his civil suit and denying his motion for appointment of counsel. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Metcalf seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See Porter v. Zook, 803 F.3d 694,

696 (4th Cir. 2015) (“Ordinarily, a district court order is not ‘final’ until it has resolved all

claims as to all parties.”); Al Shimari v. CACI Int’l, Inc., 679 F.3d 205, 213 (4th Cir. 2012)

(describing collateral order doctrine, including requirement that order is “effectively

unreviewable on appeal from a final judgment” (internal quotation marks omitted)); Miller

v. Simmons, 814 F.2d 962, 964 (4th Cir. 1987) (denial of counsel not immediately

appealable). Accordingly, we grant the motions to dismiss filed by Appellants Michael

Breckton, GEO Group, Inc., and Annette Schwendinger and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                   DISMISSED




                                               3